Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. Applicant’s amendments are entered.
Over the course of a new search a new rejection is made in view of a new reference.
Applicant’s arguments are moot in view of the new rejection. 
The 101 rejection is overcome. 
The claims recite an abstract idea of determining a cognitive test.  If a user fails, the cognitive capacity is poor and should not assume control. 
Allowable Subject Matter
The combination of BOTH dependent claim 2 and dependent claim 28 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1, 11, and 19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US 8,738,523 B1 to Sanchez and assigned to STATE FARM™ and which was filed in 2013 and which is prior to the effective filing date of 12-27-18 (hereinafter “Sanchez”) and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

1.    (Currently Amended) A compute device comprising: circuitry configured to: 
    PNG
    media_image1.png
    928
    791
    media_image1.png
    Greyscale

transmit content for display on a display device (see element 220) to a user, the content including a first activity configured to engage the user via the display device:  (see FIG. 3c where a cognitive test is provided to the user on a smart phone to determine if the user is paying attention via a game of adding 3 plus 5; see col. 8, lines 21-49) 
    PNG
    media_image2.png
    788
    784
    media_image2.png
    Greyscale
prompt a user test message to the user to turn user's attention from the first activity to a second activity that needs situational awareness by the user: receive a user response to the user test message; and  (see FIG. 6 where the user is provided an alert that the operator is at risk and the operator is alerted to the impairment and 
analyze the user response to determine an accuracy of the user response and a response time of the user response, wherein the accuracy and response time are indicative of a cognitive capacity of the user (see claim 1-5 where a cognitive ability test of the driver is provided; see col. 7, line 55 to col. 8, line 55 where a cognitive test for braking, steering, questions and a score is provided)”.  

    PNG
    media_image3.png
    857
    675
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    809
    641
    media_image4.png
    Greyscale
Sanchez is silent but LEE  teaches “…send a first vehicle setting message to the vehicle to cause the vehicle to adjust a first warning time to be used by the vehicle  (see FIG. 4 where the traffic 

…wherein the first warning time is to be based on at least one of the accuracy of the user response or the response time of the user response”. (see paragraph 30-36; 54-60 where various tests are performed on the user including 1. EEG, 2. ECG, EMG, galvanic skin response, blood pressure heart rate etc. see paragraph 30-37; 151—154 where the user may be indicated that they need more rest and the alarm is not provided; see claims 1-3 where if there is excess traffic and the test reveals that the driver is sufficiently rested then the alarm is provided and the driver can take control of the vehicle again); 
	It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LEE with the disclosure of SANCHEZ since LEE teaches that a number of tests can be made on the driver.  These tests (EEG, ECG, EMG, skin response, blood pressure, heart rate, etc.) can indicate if the driver is able to drive the vehicle in a safe manner. This device also determines the traffic and based on these two parameters the vehicle device can suggest if the user needs more rest or alternatively if the driver should drive now or alternatively, the device can determine that the traffic is so bad they must drive even though they are not ready. 

    PNG
    media_image5.png
    754
    686
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    620
    856
    media_image6.png
    Greyscale
 Sanchez is silent but Vanderberg III  teaches to notify the user (see block 410, and 408) to assume control of the vehicle in response to the vehicle detecting an upcoming situation that the vehicle is unable to navigate with the autonomous driving features,  (see trigger path from the autonomous mode to the steering wheel input and see FIG. 4 where the vehicle interface module 426 determines that the user is going to take over in manual mode in block 406 via a prompt; and in FIG. 5 where the driver vigilance metrics are taken and if they are acceptable and if the driver responded correctly THEN the driver is permitted to take control of the autonomous vehicle with further testing in blocks 500-536 later on; however if the metrics are not acceptable in block 518 then the vehicle is disable for re-entry into the autonomous mode in block 522 and the visual notice and audible notice in blocks 518-526)
	It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of VANDERBERG with the disclosure of SANCHEZ since VANDERBERG teaches that a 


Sanchez is silent but Williams teaches “to assume control of an autonomous vehicle when the autonomous vehicle encounters a situation that the vehicle is unable to navigate”. . (see paragraph 33-37 and FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.


    PNG
    media_image7.png
    688
    645
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    681
    651
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 26-27 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent Application Pub. No.: US 2018/0189581 A1 to Turcot et al. and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

    PNG
    media_image9.png
    668
    816
    media_image9.png
    Greyscale

In regard to claim 2, and 26-27, Sanchez is silent but Turcot et al teaches “…2.    The compute device of claim 1, wherein the first activity is a video or a video game. (See FIG. 1 where the cognitive state is inferred 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of SANCHEZ with the teachings of TURCOT since TURCOT teaches that a neural network and image data can be used. The processor can capture images about a user to determine a cognitive state.  These can include facial images that can indicate 1. Drowsiness, 2. fatigue, 3. impairment, 4. sadness, 5. fear, 6. envy, 7. delight or 8. disgust and many other cognitive states in claim 29.  Then the cognitive data can be shared with the vehicle and a second vehicle for increased safety.  The neural network can be trained when the user is playing on online video game and using a camera and then can be used as a model later to determine the cognitive states of the driver and passenger. Machine learning based on reinforced learning adjusts or learns based on learning an action, a combination of actions, and so on. An outcome results from taking an action. Thus, the learning model, algorithm, etc., learns from the outcomes that result from taking the action or combination of actions. The reinforced learning can include identifying positive outcomes, where the positive outcomes are used to adjust the learning models, algorithms, and so on. A positive outcome can 

Claims 3-4 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999 and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

Sanchez is silent but PIRIM et al teaches “3.    The compute device of claim 1, wherein the circuitry is further configured to: 
start a timer in response to a prompt of the user test message to the user; and
stop the timer, in response to a receipt of the user response”.  (See col. 10, lines 15 to 40). 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the 

Sanchez is silent but Williams teaches “4.    The compute device of claim 3, wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of SANCHEZ with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to become drowsy and fall asleep or had a stroke. Then an alarm can be provided to replace the driver with a new driver.  This can provide improved safety.  See Col. 10, lines 15 to 65 and col. 9, lines 24 to 65 of PIRIM.

Claim 5 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.
Sanchez is silent but Williams teaches “…5.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with the vehicle with the autonomous driving features; and” (see paragraph 33-34); 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.

Sanchez is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, an unlock message to the vehicle to unlock the vehicle”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Claims 6-7 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

Sanchez is silent as to but the ‘514 teaches “…6.    The compute device of claim 5, wherein to send the unlock message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the unlock message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and 

Sanchez is silent as to but the ‘514 teaches “…7.    The compute device of claim 5, wherein to send the unlock message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within a predefined acceptable range, the unlock message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and 

Claims 8 and 10 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

    PNG
    media_image10.png
    747
    789
    media_image10.png
    Greyscale

Sanchez is silent but Phillips teaches “8.    The compute device of claim 1, wherein the circuitry is further configured to: determine whether to communicate with the vehicle with the autonomous driving features; and  (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image11.png
    846
    673
    media_image11.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle the first vehicle setting.  (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14; see also page 20 where the driver may be fine but using an air conditioning in a strange manner and this can indicate a poor cognitive state or that further review is needed in a scoring );

    PNG
    media_image12.png
    828
    448
    media_image12.png
    Greyscale


Claim 9 is cancelled.
Sanchez is silent but Phillips teaches “9.    The compute device of claim 1, wherein the circuitry is further configured to: determine, whether to communicate with an(SIC) vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or failed a cognitive capacity test”.  (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved 

Sanchez is silent but Phillips teaches “10.    The compute device of claim 1, wherein the circuitry is further configured to send a result of the analysis of the user response to a testing center. (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel. See tables 1-4);
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of PIRIM and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

Sanchez is silent but PIRIM et al teaches “12.    The one or more non-transitory machine-readable storage media of claim 11, wherein in response to being executed, the plurality of instructions that in response to being executed cause the compute device to:
start a timer in response to a prompt of the user test message to the user; and
stop the timer, in response to a receipt of the user response;”.  (See col. 10, lines 15 to 40).
See motivation statement above.
Sanchez is silent but Williams teaches “wherein to analyze the user response to determine the response time comprises to: determine the response time based on the timer and determine whether the response time is within a predefined acceptable range. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )”. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and 

Claim 13 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of VanderBerg and in view of Lee.

Sanchez is silent but Williams teaches “…13.    The one or more non-transitory machine-readable storage media of claim 11, wherein the instructions that in response to being executed cause the compute device to:
determine whether to communicate with a  vehicle with autonomous driving features; and ” (see paragraph 33-34); It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and then call an emergency center and take the user to an emergency center for immediate attention.  This can provide increased safety of the driver and the occupants. See abstract paragraphs 84-91 of Williams.

Sanchez is silent as to but the ‘514 teaches “…send, in response to a determination that the compute device is to communicate with the vehicle, an unlock message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).


Claims 14-15 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee and in view of VanderBerg.

Sanchez is silent as to but the ‘514 teaches “…14.    The one or more non-transitory machine-readable storage media of claim 13, wherein to send the unlock message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the user response is accurate, the unlock message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Sanchez is silent as to but the ‘514 teaches “…15.    The one or more non-transitory machine-readable storage media of claim 13, wherein to send the unlock message to the vehicle to unlock the vehicle comprises to send, in response to a determination that the response time is within the predefined acceptable range, the unlock message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills and when they are not intoxicated the user can be allowed to activate the circuit to start and unlock the vehicle ).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and drunk driver.   This can provide improved safety and prevent drunk driving with a single chip device.  See claims 1-4 and paragraph 1-9 of the ‘514.

Claims 16 and 18 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of Lee and in view of VanderBerg.

    PNG
    media_image10.png
    747
    789
    media_image10.png
    Greyscale

“16.    The one or more non-transitory machine-readable storage media of claim 11, wherein the plurality of instructions that in response to being executed cause the compute device to:
determine whether to communicate with the vehicle with the autonomous driving features; and (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras)

    PNG
    media_image11.png
    846
    673
    media_image11.png
    Greyscale
send, in response to a determination that the compute device is to communicate with the vehicle setting message. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and 
Claim 17 is cancelled. 
Sanchez is silent but Phillips teaches “17.    The one or more machine-readable storage media of claim 11, further comprising a plurality of instructions that in response to being executed cause the compute device to:
determine, whether to communicate with an vehicle with autonomous driving features; and (see claims 1-12)
determine, in response to a determination that the compute device is not to communicate with the vehicle, whether the user passed or failed a cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14)



“18.    The one or more non-transitory machine-readable storage media of claim 11, wherein in response to being executed, the instructions cause the computing device to send a result of the analysis of the user response to a testing center” . (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number of parameters deemed to be a safety risk by the interested parties. An automotive interlock function disabling the vehicle 24 can also be utilized by law enforcement 42b personnel.)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in 

Claim 20 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. No.: US 6,304,187 B1 to Pirim et al. filed in 1999 and in view of Lee and in view of VanderBerg.

Sanchez is silent but PIRIM et al teaches “20.    The method of claim 19, further comprising:
starting, by the processor of the compute device, a timer in response to prompting the user test message to the user; and
stopping, by the processor of the compute device, the timer, in response to receiving the user response; (See col. 10, lines 15 to 40).
Sanchez is silent but Williams teaches “wherein analyzing the user response to determine the response time comprises determining, by the compute device, the response time based on the timer and determining whether the response time is within a predefined acceptable range”. (see FIG. 4c where in block 438, the driver is indicated as not being normal state and then if not responsive for an interval an emergency is declared on the way to the destination and then an alert signal is provided; see  FIG. 310B and 310A and FIG. 3f where the user’s expression indicates a slumped over condition; and see FIG. 4a where the facial recognition is identified in block 410 in in FIG. 4c the user is not in a normal sate in block 438 then the audio can be played in block 440 and if non responsive then the driver can activate an emergency mode and proceed to the hospital).; (see paragraph 34 where the ERS mode is activated and no response is received from the driver (e.g., the first user 116A) within the user specified or pre-defined time period, the in-vehicle electronic device 114 may be configured to communicate a self-diagnostic test start signal to an on-board diagnostics (OBD) system of the vehicle 102. The self-diagnostic test is done to determine whether the vehicle 102 is This may cause the vehicle 102 to automatically drive itself to a nearest hospital or an emergency service provider, such as the medical emergency center 106. )
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PIRIM since PIRIM teaches that a camera can focus on a user and observe a blinking pattern.  This can include the timing of the user opening and closing their eyes during normal winking and the duration of the winking pattern. For example, this can be a timer of when the eyes are open and closed. Then if the user’s eye winking battery changes and they start closing more this and deviates from the known timing pattern, then this can indicate a change in the cognitive state. For example, the eyes can be open and then close for 1 minute.  This is an excessive amount of time being closed.  This can indicate that the user is about to 
See motivation statement above. 
Claim 21 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee and in view of VanderBerg.

Sanchez is silent but Williams teaches “…21.    The method of claim 19, further comprising determining, by the compute device, whether to communicate with the vehicle ” (see paragraph 33-34); It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the teachings of Williams with the disclosure of Sanchez since Williams teaches that a vehicle can scan a facial express of the user and the occupants. If the user’s facial expressions indicate that they are slumped over then the vehicle can provide an alarm.  If they don’t wake up from the alarm, the processor can infer that there is a problem and 

Sanchez is silent as to but the ‘514 teaches “… and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle, an unlock message to the vehicle to unlock the vehicle. ”.  (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an individual. The sensors can provide a reporting that the user is intoxicated and has a poor cognitive state.  The vehicle can then lock the ignition and the vehicle and send a message that the user cannot drive the vehicle and also provide a predetermine lamp to indicate that this is a dangerous and 

Claims 22-23 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of Chinese Patent. No.: CN103895514B that published in 2014 and in view of Lee and in view of VanderBerg.

Sanchez is silent as to but the ‘514 teaches “…22.    The method of claim 21, wherein sending the unlock message to the vehicle to unlock the vehicle comprises sending, in response to determining that the user response is accurate and by the compute device, the unlock message to the vehicle to unlock the vehicle. (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese 

Sanchez is silent as to but the ‘514 teaches “…23.    The method of claim 21, wherein sending the unlock message to the vehicle to unlock the vehicle comprises sending, in response to determining that the response time is within the predefined acceptable range, the unlock message to the vehicle to unlock the vehicle. . (See summary of an invention where is a user is intoxicated the vehicle can be locked so as to prevent use when the user has poor cognitive skills).
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of the ‘514 Chinese Publication since the ‘514 Chinese Publication teaches that one or more sensors can detect a state of an 

Claim 24 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Sanchez and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of U.S. Patent. App. Pub. No.:  US 2020/0101981 A1 to Phillips that was filed on 12-26-18 (hereinafter “Phillips”) and in view of Lee and in view of VanderBerg.

    PNG
    media_image10.png
    747
    789
    media_image10.png
    Greyscale

Sanchez is silent but Phillips teaches “24.    The method of claim 19 further comprising determining, by the compute device, whether to communicate with the vehicle with the autonomous driving features (see FIG. 15 where the cognition test is used with a vehicle that is an autonomous vehicle with a LIDAR, RADAR and cameras) 
    PNG
    media_image11.png
    846
    673
    media_image11.png
    Greyscale
and sending, by the compute device and in response to determining that the compute device is to communicate with the vehicle the vehicle setting message”. (see FIG. 9, blocks 112-118 where the test for the cognition is adjusted based on the individual driver; see FIG. 13, blocks 154-164 and FIG. 14b, 168-176 where the driver’s cognition and is monitored and based on the specific test for that driver the processor can determine if the driver is impaired with their specific response times, or can be reprogrammed for a different user with a different response time; see block 168-176 and paragraph 393 where the unique behavior patterns to determine an impairment are different for each user; see claims 1-14)
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and 
Claim 25 is cancelled.
Sanchez is silent but Phillips teaches “25.    The method of claim 19, further comprising determining, by the compute device, whether to communicate with an vehicle with autonomous driving features and determining, by the compute device and in response to determining that the compute device is not to communicate with the vehicle, whether the user passed or failed the cognitive capacity test. (see paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then  the vehicle is locked and the police are called see claims 1-14) (See paragraph 299-300 where if the user fails the test and exhibits drowsy or distracted behavior then the vehicle is locked and the police are called see claims 1-14; Interested parties 42b may monitor real-time ongoing driving of the subject though a network portal (e.g., web-page 67, etc.); further alerts may be generated if the driver exceeds any number 
It would have been obvious for one of ordinary skill in the art before  the effective disclosure was made to combine the disclosure of Sanchez with the teachings of PHILLIPS since PHILLIPS teaches that a unique driver profile for one user can be created.  See block 106 and claims 1-14.  This is built based on unique behavior patterns for that user and their mannerisms. For example, one use may have certain patterns of movement that can indicate a non-sober manner while a second driver may have a movement pattern that can indicate they are sober but are similar in terms of movement to the first driver. For example, both can be slow movement and are not dispositive.  Then an impairment test for the cognitive abilities can be used based on different timing vectors and probability vectors based on their profile.  This provides an improved impairment detection as a one sided fits all approach may be unreliable.  This can provide improved reliability and safety and prevent drunk driving with model that is trained for a single individual.  See claims 1-4 and paragraph 1-9 of the ‘514.
Claims 28-30 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: US 8,738,523 B1 to Sanchez and assigned to STATE FARM™ and which was filed in 2013 and which is prior to the effective filing date of 12-27-18 (hereinafter “Sanchez”) and in view of U.S. Patent Application Pub. No.: US 20190176837 A1 to Williams and assigned to TESLA™ and which was filed in 12-8-17 and which is prior to the effective filing date of 12-27-18 and in view of United States Patent App. Pub No.: US 2016/0046294 A1 to Lee et al. that was filed in 2014 and in view of U.S. Patent No.: 10,611,384 A1 to Vandenberg.

In regard to claim 28-30, Sanchez is silent but LEE  teaches “…28. (New) The compute device of Claim 1, wherein the first warning time is to be different
than a second warning time to be used by the vehicle to notify a second user to assume control
of the vehicle” (see FIG. 4 where the traffic information can be determined and the driver is in a drowsy driving state and if the user is sleeping in block 404 then an alarm time is provided and if the time passes then the alarm is set off; in FIG. 5 however if there is more traffic and the user’s biological information is re-sensed then an updated sooner time is provided based on the tests 500-504 in block 560; see paragraph 30-36) (see paragraph 30-36; 54-60 where various tests are performed on the user including 1. EEG, 2. ECG, EMG, galvanic skin response, blood pressure heart rate etc. see paragraph 30-37; 151—154 where the user may be indicated that they need more rest and the alarm is not provided; see claims 1-3 where if there is excess traffic and the test reveals that the driver is sufficiently rested then the alarm is provided and the driver can take control of the vehicle again); 



Sanchez is silent but Vanderberg III  teaches  in response to the vehicle detecting another upcoming situation that the vehicle
is unable to navigate with the autonomous driving features” (see trigger path from the autonomous mode to the steering wheel input and see FIG. 4 where the vehicle interface module 426 determines that the user is going to take over in manual mode in block 406 via a prompt; and in FIG. 5 where the driver vigilance metrics are taken and if they are acceptable and if the driver responded correctly THEN the driver is permitted to take control of the autonomous vehicle with further testing in blocks 500-536 later on; however if the metrics are not acceptable in block 518 then the vehicle is disable for re-entry into the autonomous mode in block 522 and the visual notice and audible notice in blocks 518-526)
	It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of VANDERBERG with the disclosure of SANCHEZ since VANDERBERG teaches that a 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668